Citation Nr: 1001156	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-24 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
sigmoid colon, claimed due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to 
November 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that rating decision, the RO denied service 
connection for posttraumatic stress disorder (PTSD), prostate 
cancer, and adenocarcinoma of the sigmoid colon.  The Veteran 
filed a notice of disagreement with the RO decision, and 
during the course of the appeal, the RO granted service 
connection for PTSD with a 100 percent rating from 
May 27, 2004.  The Veteran perfected his appeal as to the 
remaining service connection claims, and the Board denied 
service connection for prostate cancer in a decision dated in 
March 2009.  At the same time, the Board remanded the issue 
of entitlement to service connection for adenocarcinoma of 
the sigmoid colon, and that issue is now before the Board for 
further appellate consideration.  


FINDING OF FACT

There is no competent evidence of adenocarcinoma of the 
sigmoid colon in service or for many years after service, and 
there is no competent evidence that relates this cancer to 
service or any incident of service, including exposure to 
herbicides.  


CONCLUSION OF LAW

Adenocarcinoma of the sigmoid colon was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for adenocarcinoma 
of the sigmoid colon, which he contends is due to herbicide 
exposure during service in Vietnam.  

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159 (2009), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  Veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in letters dated in November 2008 and 
February 2009, the RO discussed the assignment of disability 
ratings and discussed the assignment of effective dates, and 
in a letter dated in March 2009 the VA Appeals Management 
Center (AMC) explained to the Veteran what the evidence must 
show to establish entitlement to service-connected 
compensation benefits on a direct and presumptive basis and 
outlined what evidence VA would obtain and what information 
and evidence he should provide.  The AMC specifically 
requested that the Veteran submit or identify evidence of his 
current disability and evidence showing a connection between 
his adenocarcinoma and his exposure to herbicides in service.  
The March 2009 letter was followed by a November 2009 
supplemental statement of the case in which the claim was 
readjudicated, thus curing any notice timing errors.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance 
of a fully compliant section 5103(a) notice followed by 
readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

As to the duty to assist, the Veteran's service treatment 
records are in the claims folder, and the RO obtained his 
service personnel records confirming service in Vietnam.  In 
addition, the RO has obtained VA medical records, and the 
Veteran has reported he has not received other medical care.  
Assistance to be provided by VA includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  An 
examination or opinion shall be treated as being necessary to 
make a decision on the claim if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant), contains 
competent evidence that the Veteran has a disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
Veteran's active service but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(d).  

In this case, the Veteran has not contended, nor does the 
evidence show, the presence of his colon cancer in service or 
for many years thereafter, and he has not presented or 
identified any competent evidence that indicates that his 
colon cancer is in any way related to service or any incident 
of service, including exposure to herbicides.  Under the 
circumstances, there is no duty to provide an examination or 
obtain a medical opinion.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004).  

As VA as fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of certain chronic diseases, including malignant 
tumors, may be presumed if manifest to a degree of 10 percent 
or more within one year of separation from active service.  
38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  For the purposes of 38 C.F.R. § 3.307, 
the term herbicide agent means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically:  2,4-D, 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).  

When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Diseases to which the presumption applies are: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The above-listed diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6)(ii).  

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which VA has not specifically determined a 
presumption of service connection is warranted.  See 59 Fed. 
Reg. 341-46 (1994); 61 Fed. Reg. 414421 (1996); 64 Fed. Reg. 
59232 (1999); 67 Fed. Reg. 42600-08 (2002); 68 Fed. Reg. 
27,630-41 (2003).  More recently, VA clarified that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for various specific conditions 
including gastrointestinal tumors (esophagus, stomach, 
pancreas, colon, rectum).  See Health Outcomes Not Associated 
With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 
32395-407 (June 12, 2007); see also 38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims (Court) has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Direct service connection can be established by "showing that 
the disease or malady was incurred during or aggravated by 
service, "a task which "includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee 34 F.3d at 1043.  In order to prevail on direct 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a claimant seeks benefits and 
the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Background and analysis

The Veteran contends that his colon cancer is due to exposure 
to herbicides in service.  He has stated that while he was 
stationed in Vietnam at Cam Ranh Bay in 1967 and 1968 he was 
a mechanic and worked in areas that had been sprayed with 
Agent Orange.  The Veteran's service personnel records 
confirm that he was a jet engine mechanic stationed at Cam 
Ranh Bay Air Base in Vietnam from March 1967 to April 1968.  

His service treatment records include no complaint, finding, 
or diagnosis related to colon cancer.  The earliest evidence 
of colon cancer is in June 2004 when a VA colonoscopy 
revealed a large sigmoid mass at 30 centimeters.  Biopsies 
were taken, and the diagnosis was moderately differentiated 
adenocarcinoma invading the submucosa.  The Veteran underwent 
a sigmoidectomy in late June 2004.  The postoperative 
diagnosis was sigmoid colon cancer.  

As the Veteran's service personnel records confirm he served 
in Vietnam from March 1967 to April 1968, which was within 
the period from January 1962 to May 1975, he is presumed to 
have been exposed to an herbicide agent during service.  This 
is not enough, however, because his colon cancer, 
adenocarcinoma of the sigmoid colon, is not among the 
diseases for which service connection may be presumed based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Further, service connection may 
not be granted on a presumptive basis under 38 U.S.C.A. 
§ 1112(a) and 38 C.F.R. § 3.309(a) for the Veteran's 
adenocarcinoma of the sigmoid colon as there is no medical 
evidence that his colon cancer, first shown by the evidence 
of record many years after service, was manifest within the 
first post-service year.  

Notwithstanding the above, service connection may be granted 
under 38 C.F.R. § 3.303(d) and Combee if the evidence 
establishes that the Veteran's colon cancer is related to 
service.  

As noted above, the Veteran's service treatment records fail 
to show complaint, treatment, or diagnosis of colon cancer, 
there is no showing or claim of continuity of symptoms since 
service, and the earliest post-service medical evidence 
suggesting a diagnosis of colon cancer is dated many years 
after service.  There are no medical statements or opinions 
of record that relate the Veteran's adenocarcinoma of the 
sigmoid colon to service or to any incident of service.  
There is only the Veteran's implicit opinion that his 
adenocarcinoma of the sigmoid colon is causally related to 
exposure to herbicides in service.  It is now well 
established that a lay person such as the Veteran is not 
competent to opine on matters beyond the scope of his 
competence, such as medical knowledge pertaining to the 
diagnosis or cause of a disease, and his opinion that his 
colon cancer is due to exposure to herbicides in service is 
therefore entitled to no weight of probative value.  See, 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  Here, the diagnosis and the 
determination of etiology of the Veteran's adenocarcinoma of 
the sigmoid colon clearly require medical and scientific 
knowledge that the Veteran is not shown to have; thus the 
Veteran is not competent (i.e., professionally qualified) to 
offer an opinion as to whether his colon cancer had its onset 
in service or is causally related to any incident of service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine in not applicable where, as here, the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  


ORDER

Entitlement to service connection for adenocarcinoma of the 
sigmoid colon is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


